       Case 1:19-cv-00020 Document 1 Filed 01/03/19 Page 1 of 7



BARRACK, RODOS & BACINE
MARK R. ROSEN (336065)
mrosen@barrack.com
JEFFREY A. BARRACK
jbarrack@barrack.com
3300 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
E-mail: lbarrack@barrack.com
Telephone: (215) 963-0600
Facsimile: (215) 963-0838
STEPHEN R. BASSER
sbasser@barrack.com
SAMUEL M. WARD
sward@barrack.com
600 West Broadway, Suite 900
San Diego, CA 92101
Telephone: (619) 230-0800
Facsimile: (619) 230-1874

Attorneys for Barrack, Rodos & Bacine


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BARRACK, RODOS & BACINE,

                                             Case No.
                    Plaintiff,
v.
                                             COMPLAINT FOR DECLARATORY
OFFICE OF PERSONNEL MANAGEMENT,              AND INJUNCTIVE RELIEF UNDER
1900 E Street, NW, Washington, D.C. 20415,   FREEDOM OF INFORMATION ACT
                    Defendants.




COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:19-cv-00020 Document 1 Filed 01/03/19 Page 2 of 7



I. NATURE OF ACTION
        1.      Plaintiff brings this action under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552, as amended, to compel the production of records concerning a contract entered into

between the Office of Personnel Management (“OPM”) and WageWorks, Inc. (“WageWorks”), for

the administration of federal flexible spending account program services. Defendant has violated

FOIA by failing to disclose, and unlawfully withholding, the requested documents.


II. JURISDICTION AND VENUE
        2.      This Court has jurisdiction over this action pursuant to FOIA, 5 U.S.C. §

552(a)(4)(B). This court also has federal question jurisdiction over this action under 28 U.S.C. §

1331.

        3.      This court has the authority to grant declaratory relief pursuant to the Declaratory

Judgment Act, 28, U.S.C. § 2201, et seq.

        4.      Venue is proper under 5. U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).


III. PARTIES
        5.      Plaintiff Barrack, Rodos & Bacine (“BR&B”) is a law firm that, inter alia,

represents institutional investors in class actions asserting violations of federal securities laws.

Plaintiff is the requestor of the withheld records. Plaintiff is representing itself in this action.

        6.      Defendant Office of Personnel Management (“OPM”) is an agency of the United
States, and has possession of and control over the records that Plaintiff seeks. OPM’s principal

place of business is 1900 E Street, NW, Washington, D.C. 20415.


IV. STATUTORY FRAMEWORK
        7.      FOIA promotes open government by providing every person with the right to

receive the records of federal agencies upon request. 5 U.S.C. § 552(a)(3)(A).

        8.      In order to promote public access to government records, FOIA establishes strict

deadlines on agencies of the federal government by which they must provide documents responsive
to FOIA requests. Id. § 552(a)(6)(A).

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                                                                                       -1-
        Case 1:19-cv-00020 Document 1 Filed 01/03/19 Page 3 of 7



        9.      An agency must comply with a FOIA request by issuing a determination within 20

business days after receipt of the request. 5 U.S.C. § 552(a)(6)(A)(i).

        10.     The determination “must at least inform the requestor of the scope of the documents

that the agency will produce, as well as the scope of the documents that the agency plans to

withhold under and FOIA exemptions.” Citizens for Responsibility & Ethics in Wash. v. Fed.

Election Comm’n, 711 F.3d 108, 186 (D.C. Cir. 2013).

        11.     An agency may be entitled to one ten-day extension of time to respond to a request

upon written notice to the requestor establishing “unusual circumstances” that warrant additional

time. 5 U.S.C. § 552(a)(6)(B).
        12.     An agency must immediately notify the requestor of its determination as to whether

to comply with a request, identify the reasons for it, and notify the requestor of the right to appeal

any adverse determination. Id. § 552(a)(6)(B)(ii).

        13.     An agency is required to make a FOIA public liaison available to the requestor to

assist in limiting the scope of a request to enable its processing within the statutory time limit. Id. §

552(a)(6)(B)(ii).

        14.     The failure of an agency to comply with applicable timing requirements is deemed a

constructive denial and satisfies the requestor’s burden to exhaust administrative remedies prior to

filing suit. Id. § 552(a)(6)(C)(i).

        15.     Upon exhausting administrative remedies, a requestor may petition the court for
injunctive and declaratory relief from the agencies unlawful withholding of public records. Id. §

552(a)(4)(B).


V. STATEMENT OF FACTS
        16.     On March 2, 2016, the OPM published notice of Solicitation Number OPM35-14-R-

0004, a request for proposals (“RFP”) relating to management of federal flexible spending account

program services. WageWorks and possibly others, responded to the RFP and pursuant to the RFP,
WageWorks was ultimately awarded a contract to manage federal flexible spending accounts for

the benefit of employees of various federal agencies.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                                                                                    -2-
       Case 1:19-cv-00020 Document 1 Filed 01/03/19 Page 4 of 7



       17.      The OPM is an “agency” within the meaning of 5 U.S.C. § 552(f)(1) and therefore

must comply with the nondiscretionary statutory requirements of FOIA.

       18.      By letter dated March 28, 2018, Plaintiff requested a copy of the following

documents pertaining to a contract for services entered into between OPM and WageWorks:

            All contracts between the OPM and WageWorks, including, but not limited to,
             contracts relating to the administration of the Federal Flexible Spending
             Account Program.

            All requests for proposal (‘RFP’s) relating to any contracts between OPM and
             WageWorks, Inc.

            Any audits or reviews by, or on behalf of, OPM relating to WageWorks’
             performance pursuant to contracts.

            Communications between OPM and WageWorks relating to or discussing, any
             potential violation of the terms of any contract between OPM and WageWorks.

            Any communications to WageWorks informing them of audits or investigations
             relating to any contract referred to above.

            Any invoices received from WageWorks for services rendered.

            Documents sufficient to show, quantify, confirm or identify the number of
             employees electing to participate in the Flexible Spending Account Program, or
             FSA programs administered by WageWorks or the participation rates associated
             with such program(s), including, but not limited to, such documents showing,
             identifying, confirming, or quantifying such participation for each reporting
             period from the inception of such program through the present.

            Documents sufficient to identify, establish, guarantee, or account for payments
             made to WageWorks for its administration of the Flexible Spending Account
             Program(s) for FSA programs from their inception through the present.

            Documents sufficient to identify the WageWorks personnel who have been
             active or involved in the administration of the Flexible Spending Account
             Program provided by [the] Office of Personnel Management or related federal
             agencies.

A copy of the March 28, 2018 FOIA letter is incorporated by reference and attached as Exhibit A.

       19.      By letter dated April 5, 2018, OPM acknowledged receipt of Plaintiff’s request,

assigning it request number 2018-06462, but provided no indication as to when, or whether, it

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                                                                               -3-
        Case 1:19-cv-00020 Document 1 Filed 01/03/19 Page 5 of 7



intended to produce the records requested by Plaintiff, in whole or in part. A copy of the April 5,

2018 OPM letter is attached as Exhibit B.

        20.     By the same letter of April 5, 2018, the OPM acknowledged that it had assigned

request number 2018-06462 to a “complex” track and that it would be processed, along with other

such requests, on a “first-in, first-out” basis.

        21.     Plaintiff has received no further response from OPM regarding its FOIA Requests,

despite repeated attempts to reach OPM’s FOIA officer by telephone. In addition to attempting to

reach OPM’s FOIA office and FOIA liaison by telephone, Plaintiff attempted to reach the OPM by

emails dated August 8, 2018, September 14, 2018, September 25, 2018, and October 9, 2018, the
OPM’s FOIA liaison was copied on several of these communications.

        22.     By letter of November 12, 2018, sent via email to both the OPM FOIA office and

the OPM FOIA liaison, Plaintiff indicated that, in exchange for a speedy response to its FOIA

request, Plaintiff would accept a truncated production of documents. To date, Plaintiff has received

no response.

        23.     Despite concerted effort to work with the OPM, plaintiff has neither received

documents pursuant to request number 2018-06462, nor has plaintiff received any indication as to

when the OPM intends to respond and what, if any, documents it intends to provide. The OPM has

not objected to the FOIA request, nor has it identified any basis upon which it can properly deny

the request.
        24.     While the OPM identifies a public liaison on its webpage, plaintiff’s calls and e-

mails to that public liaison have received no response.

        25.     Plaintiff has a statutory right to the records that it seeks. There is no legal basis for

Defendant’s failure to provide them, nor has Defendants attempted to provide any such legal basis.

        26.     By failing to provide any substantive response to plaintiff’s FOIA request, the OPM

has constructively denied the request. Thus, plaintiff has exhausted all administrative remedies.




COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                                                                                    -4-
          Case 1:19-cv-00020 Document 1 Filed 01/03/19 Page 6 of 7



VI. CAUSES OF ACTION
                                              Count I

                     Failure to Respond to FOIA Within Statutory Timeframe

          27.   Plaintiff re-alleges and incorporates the preceding paragraphs as if set forth fully

herein.

          28.   In violation of FOIA, specifically 5 U.S.C. § 552(a)(6)(A)(i) and (6)(B), the OPM

failed to respond to plaintiff’s FOIA request within the statutorily mandated timeframe.

                                              Count II

                             Failure to Produce Responsive Records

          29.   Plaintiff re-alleges and incorporates the preceding paragraphs as if set forth fully

herein.

          30.   In violation of plaintiff’s rights under FOIA, specifically 5 U.S.C. § 552(a)(3), the

OPM has failed to make reasonable efforts to search for and collect documents responsive to

plaintiff’s FOIA request.

          31.   In further violation of FOIA, specifically 5 U.S.C. § 552(a)(3)(A) and (6)(A), the

OPM failed to disclose and produce and documents responsive to plaintiff’s FOIA request.


VII. PRAYER FOR RELIEF
          WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and
against Defendant:

(1) Declare that Defendant’s failure to disclose the records requested by Plaintiff is unlawful;

(2) Order Defendant to make the requested records available to Plaintiff;

(3) Award Plaintiff its costs and reasonable attorneys’ fees in this action as provided by 5 U.S.C. §

552(a)(4)(E); and




COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                                                                                   -5-
        Case 1:19-cv-00020 Document 1 Filed 01/03/19 Page 7 of 7



(4) Grant such additional or different relief as this Court may deem just and proper.


DATED: January 3, 2019
                                                  BARRACK, RODOS & BACINE
                                                  MARK R. ROSEN (336065)

                                                          /s/MARK R. ROSEN
                                                              MARK R. ROSEN

                                                  JEFFREY A. BARRACK
                                                  3300 Two Commerce Square
                                                  2001 Market Street
                                                  Philadelphia, PA 19103
                                                  mrosen@barrack.com
                                                  jbarrack@barrack.com
                                                  Telephone: (215) 963-0600
                                                  Facsimile: (215) 963-0838

                                                  STEPHEN R. BASSER
                                                  SAMUEL M. WARD
                                                  One America Plaza
                                                  600 West Broadway, Suite 900
                                                  San Diego, CA 92101
                                                  sbasser@barrack.com
                                                  sward@barrack.com
                                                  Telephone: (619) 230-0800
                                                  Facsimile: (619) 230-1874

                                                  Attorneys for Plaintiff Barrack, Rodos &
                                                  Bacine




COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                                                                             -6-
